     JAMES A. ORONOZ, ESQ.
 1   Nevada Bar No. 6769
 2   ORONOZ & ERICSSON, LLC
     1050 Indigo Drive, Suite 120
 3   Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     jim@oronozlawyers.com
 5
     Attorney for Jeremy Caulk
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10                                                   )
                                                     )
11                                                   )
     UNITED STATES OF AMERICA,                       )   CASE NO: 2:18-cr-247-RFB-NJK
12              Plaintiff,                           )
                                                     )   STIPULATION AND ORDER TO
13                                                   )   CONTINUE STATUS CONFERENCE
                    vs.                              )   FOR DEFENDANT JEREMY CAULK
14                                                   )
     JEREMY CAULK,                                   )   (First Request)
15                                                   )
                    Defendant.                       )
16                                                   )
                                                     )
17                                                   )
                                                     )
18
19          IT IS HEREBY STIPULATED AND AGREED, by and between CRISTINA SILVA,

20   Assistant United States Attorney, and JAMES A. ORONOZ, ESQ., counsel for JEREMY

21   CAULK, that the status conference for Mr. Caulk, currently scheduled for April 25, 2019, at

22   1:00 p.m., be vacated and continued for at least ten (10) days to a date and time convenient to

23   the Court.

24          This Stipulation is entered for the following reasons:

25          1.      Counsel for Mr. Caulk will be out of the jurisdiction on the date of the status
                    conference.
26
27          2.      Counsel for Mr. Caulk and the Government jointly request that the status
                    conference date for Mr. Caulk be continued for at least ten (10) days.
28


                                                    1
            3.     This is the first request for a continuance of Mr. Caulk’s status conference.
 1
 2   DATED: April 11, 2019
 3   Respectfully submitted,
 4
 5   /s/ James A. Oronoz                                  /s/ Cristina Silva           n
     JAMES A. ORONOZ, ESQ.                               CRISTINA SILVA
 6   1050 Indigo Drive, Suite 120                        501 Las Vegas Boulevard, South,
     Las Vegas, Nevada 89145                             Suite 1100
 7
     Counsel for Jeremy Caulk                            Las Vegas, Nevada 89101
 8                                                       Counsel for the United States of America

 9                                     ORDER
10        IT IS ORDERED that the status conference hearing set for April 25, 2019 a 1:00 PM is
11    vacated and continued to May 8, 2019 a 11:00 AM in LV Courtroom 7C. t

12                                               IT IS SO ORDERED.
13
                                                ________________________________________
14                                                  RICHARD F. BOULWARE, II
15                                                 UNITED STATES DISTRICT JUDGE

16                                                            12thday of ____________,
                                                 DATED this _____            April     2019.
17
18
19
20
21
22
23
24
25
26
27
28


                                                    2
